                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DEBRA DOCKLER,                                     Case No.18-cv-06752-EDL
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE WHY THIS
                                                 v.                                         CASE SHOULD NOT BE DISMISSED
                                   9
                                                                                            OR TRANSFERRED
                                  10     NANCY A. BERRYHILL,
                                                                                            Re: Dkt. Nos. 5, 7
                                                        Defendant.
                                  11

                                  12          On November 7, 2018, Plaintiff Debra Dockler filed an application to proceed in forma
Northern District of California
 United States District Court




                                  13   pauperis on his complaint for judicial review of the Commissioner of Social Security’s final

                                  14   decision in his case. On November 8, 2018, the Court ordered Plaintiff to file a brief or

                                  15   declaration establishing that venue was proper by November 19, 2018. Plaintiff did not file a

                                  16   response. On November 29, 2019, the Court issued a second order directing Plaintiff to file a brief

                                  17   regarding venue by December 10, 2018. Plaintiff did not file a response.

                                  18          Accordingly, Plaintiff is ordered to show cause by January 2, 2019 why this case should

                                  19   not be dismissed or transferred for lack of venue.

                                  20          IT IS SO ORDERED.

                                  21   Dated: December 11, 2018

                                  22

                                  23
                                                                                                    ELIZABETH D. LAPORTE
                                  24                                                                United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28
